699 F.2d 242
Mrs. A.O. BARTON (Formerly Lillian Daigre Jumonville),Plaintiff-Appellant,v.John E. JUMONVILLE and Andrew J.S. Jumonville and John C.B.Jumonville, Provisional Co-Curators of the Estateof John E. Jumonville, Sr., Defendants-Appellees.
No. 82-3160.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1983.

James L. Dendy, Sumpter B. Davis, III, Baton Rouge, La., for plaintiff-appellant.
Domengeaux & Wright, Bob F. Wright, Lafayette, La., William S. Strain, Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana;  John V. Parker, Judge.
Before THORNBERRY, GEE and REAVLEY, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed for the reasons given in the decision of the district court.   Barton v. Jumonville, 528 F.Supp. 887 (M.D.La.1981).


2
AFFIRMED.